COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-05-369-CV
 
JOHN
DOE A/K/A RONNIE SIDES                                          APPELLANTS
AND D & D PALLETS,
INC.
 
                                                   V.
 
MANUEL
SANDOVAL                                                              APPELLEE
 
                                               ----------
             FROM
THE 48TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellants=
Unopposed Motion To Dismiss Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.
PER CURIAM
PANEL D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 




DELIVERED: February 9,
2006




[1]See Tex. R. App. P. 47.4.